F1LEo

UNITEI) s'rATEs 1)1sTR1cT C0URT MAY 2 8 2014
FoR THE DISTRICT oF CoLUMmA m u_s_ D,,,,,c, a B,,k,uptcy
Co\lrt\ for the Dlstrlct u! columbia

TERRENCE LEROY WRIGHT EL,

)
)
Petitioner, )
)
v. ) civnAcrionNo. /f¢- ?@f
)
)
)
)
)

STATE OF N()RTH CAROLINA,
GRAHAM COUNTY, et al.,

Respondents.

MEMORANDUM OPINION

The petitioner’s criminal history has been summarized as follows:

In April 1995, Petitioner was convicted of murder and other
crimes in Graham County, North Carolina. Petitioner was
sentenced to life imprisonment pursuant to a North Carolina state
court judgment. Subsequently, Petitioner was sent to Charleston
County, South Carolina in December 1998 to be tried on criminal
charges under South Carolina state law. In March 1999, Petitioner
was convicted of murder, burglary, criminal sexual conduct, and
grand larceny in Charleston County, South Carolina. Petitioner
was sentenced to life imprisonment to run consecutive to his North
Carolina sentence. In June 1999, Petitioner was sent back to North
Carolina and a detainer was placed on him by the State of South
Carolina. Petitioner is currently in custody of the NCDC serving
his North Carolina sentence.

Wrz`ght El v. South Carolina, No. 3:11-3100, 2012 WL 1605118, at *l (D.S.C. May 8, 2012); see
Compl. at 1-2 (page numbers designated by the petitioner). According to the petitioner, because
of his status as a Moorish American National Citizen, Compl. at 21, the North Carolina and

South Carolina have no jurisdiction over hirn, and, therefore, their criminal judgments are "void

and nullities," z'd. at 23.' The petitioner demands not only that he "be released immediately"
from custody, but also that he be paid compensation “‘for 21 years in prison" at the rate of "$l .6

million per day." Id.

insofar as the petitioner demands his immediate release from custody, the Court

construes the petition as one for a writ of habeas corpus. A habeas action is subject to
jurisdictional and statutory limitations See Braden v. 30th Judz`cz`al Cir. Ct. of Ky., 410 U.S. 484
(1973). The proper respondent in a habeas corpus action is the petitioner’s warden, Rum.qj"eld v.
Padilla, 542 U.S. 426, 434-35 (2004); Bfair-Bey v. Quick, 151 F.3d 1036, 1039 (D.C. Cir. 1998)
(citing Chatman-Bey v. Thornburgh, 864 F.2d 804, 810 (D.C. Cir. 1988)), who in this case is the
warden of the Nash Correctional institution in Nashville, North Carolina. Because a "district
court may not entertain a habeas petition involving present physical custody unless the
respondent custodian is within its territorial jurisdiction," Stokes v. US. Parole Comm ’n, 374
F.3d 1235, 1239 (D.C. Cir. 2004), this forum is not appropriate for adjudication of the

petitioner’s habeas claim.

insofar as the petitioner asserts that his incarceration violates the United States
Constitution and that compensatory damages are warranted, the claims fail. "[A] criminal
defendant may not recover damages under 42 U.S.C. § 1983 for ‘harm caused by actions whose
unlawfulness would render [his] conviction or sentence invalid’ unless ‘the conviction or
sentence has been reversed on direct appeal, expunged by executive order, declared invalid by a

state tribunal authorized to make such determination, or called into question by a federal court’s

l The Court notes that the petitioner unsuccessfully has challenged the courts’ jurisdiction on the basis of his
purported status as a Moorish American National. See, e.g., Wright-E! v. .}ackson, No. 2:12-cv-6, 2012 WL
3614452, at *2 (W.D.N.C. Aug. 21, 2012) (“[T]his District has found that claims like Petitioner’s, regarding the
independence of so-called Moorish nationals, are frivolous."); Wr:'ght v. Brooms, No. 2:11-mc-00003, 2012 WL
1944917, at "‘2 (W.D.N.C. May 30, 2012), af]"'dper curiam, 490 F. App’x 599 (4th Cir. 2012).

issuance ofa writ ofhabeas corpus.’” Williams v. Hill, 74 F.3d 1339, 1340 (D.C. Cir. 1996)
(citing Heck v. Humphrey, 512 U.S. 477, 487 (1994)). The Court "rnust consider whether a
judgment in favor of the [petitioner] would necessarily imply the invalidity of his conviction or
sentence; if it would, the [petition] must be dismissed unless the [petitioner] can demonstrate that
the conviction or sentence has already been invalidated." Heck, 512 U.S. at 487. 1f the
petitioner’s allegations were proved true, the Court’s ruling would undermine the validity of his
criminal convictions Because the petitioner has not demonstrated that his convictions or

sentences have been invalidated, his claim for damages must be dismissed

The Court will grant the petitioner’s application to proceed in forma pauperis and dismiss

the petition An Order consistent with this l\/lemorandum Opinion is issued separately

DATE: V¢/z,;,/V’  ¢/J/&//

United States District Judge